Title: From Thomas Jefferson to Lafayette, 10 March 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Richmond March 10th. 1781

Intending that this shall await your arrival in this State, I with great joy welcome you on that Event. I am induced to it from the very great Esteem I bear your Personal Character, and the Hopes I entertain of your relieving us from our Enemy within this State. Could any Circumstance have rendered your Presence more desireable or more necessary, it is the unfortunate one which obliges me to transmit you the inclosed Papers.
I trust that your future Acquaintance with the Executive of the State will evince to you that among their faults is not to be counted a want of disposition to second the Views of the Commander against our common Enemy. We are too much interested in the present Scene and have too much at Stake to leave a doubt on that Head. Mild Laws, a People not used to war and prompt obedience, a want of the Provisions of War and means of procuring them render our orders often ineffectual, oblige us to temporize and when we cannot accomplish an object in one way to attempt it in another. Your knowledge of the Circumstances with a temper accomodated to them ensure me your Cooperation in the best way we can when we shall not be able to pursue the Way we would wish.
I still hope you will find our Preparations not far short of the Information I took the Liberty of giving you in my Letter of the 8th. instant. I shall be very happy to receive your freest Applications  for whatever may be necessary for the Public Service, and to convince you of our Disposition to promote it as far as the abilities of the State and Powers of the Executive will enable us; and have the Honour to be with the Highest Esteem & Respect Sir Your, &c.,

T. J.

